Title: 59. A Bill Directing the Mode of Suing Out and Prosecuting Writs of Habeas Corpus, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that whensoever a habeas corpus shall be served, by delivering it to the officer or other person to whom it is directed; or by leaving it at the jail or prison in which the party suing it out is detained; unless the warrant of committment plainly and specially express the same to have been for treason or felony; if the charges of bringing the prisoner, to be ascertained by the Court or Judge who awarded the writ, and thereon endorsed, not exceeding twelve pence per mile, be paid or tendered, and security to pay the charges of carrying him back, in case he be remanded, and that he will not escape by the way, be given by his own or any other person’s bond; the officer or his deputy within three days after such service, or, if the prisoner is to be brought more than twenty miles, within so many days more as will be equal to one day, for every twenty miles of such further distance, shall make return of the writ and bring the body of the prisoner, or cause it to be brought, before the proper Judge or  Judges according to the command thereof, and shall then likewise certify the true causes of his detainer or imprisonment: Every such writ shall be signed by him who awards it; and if any person shall be, or stand committed or detained as aforesaid, for any crime, unless it be for treason or felony plainly expressed in the warrant of committment in the vacation time, the prisoner, not being convict, or in execution by legal process, or any one on his behalf may appeal and complain to any Judge of the High Court of Chancery, or General Court, who at the request of such prisoner, or other person on his behalf, attested by two witnesses present at the delivery thereof, is hereby authorised, upon view of a copy of the warrant of committment, or detainer; or otherwise, upon affidavit made, that such copy was denied to be given by him in whose custody the prisoner is detained, to award and grant a habeas corpus, under the seal of the said court, to be directed to the officer in whose custody the party committed or detained shall be returnable immediately before the said Judge, or any other Judge of one of the said courts; and upon service thereof, as aforesaid, the officer, or his deputy, in whose custody the party is so committed or detained, shall, within the times before respectively limitted, bring the prisoner before the court, or one of the Judges thereof, before whom the writ is made returnable; or in case of his absence before any other of them, with the return of the writ and the true causes of the committment and detainer; and thereupon the Judge, before whom the prisoner shall be brought, shall, within two days thereafter discharge him from imprisonment, taking his recognizance, with surety, in any sum according to the discretion of the Judge, having regard to the circumstances of the prisoner and nature of the offence, for his appearance in the General Court the term following, or in some other court where the offence is properly cognizable, as the case shall require; and then shall certify the said writ with the return thereof and the said recognizance into the said court, where such appearance is to be made, unless it shall appear to the Judge that the party so committed is detained upon a legal process, order or warrant, out of some court that hath jurisdiction of criminal matters; or by some warrant signed and sealed, with the hand and seal of any of the said Judges, or some Justice of the Peace, for such matters, or offences, for the which, by the law, the prisoner is not bailable: If any person shall have wilfully neglected, by the space of two terms after his imprisonment, to pray a habeas corpus for his enlargement, such writ shall not be granted to him, in vacation, in pursuance of this act. Any officer neglecting or   refusing to make the return aforesaid, or to bring the body of the prisoner, according to the command of the writ within the time aforesaid, or not delivering a true copy of the warrant of committment and detainer within six hours after demand thereof made, to the prisoner, or person demanding it on his behalf, which copy the officer, or his deputy, is hereby required to deliver; shall forfeit to the prisoner one hundred pounds, to recover which, the right of action shall not cease by the death of either or both the parties. No person who shall have been delivered upon a habeas corpus, shall afterwards be imprisoned or committed for the same offence, otherwise than by the order or process of the court wherein he shall be bound by recognizance to appear, or of some other court having jurisdiction of the cause.
A citizen of this commonwealth committed to prison, in custody of an officer, for any criminal matter, shall not be removed from thence into the custody of another officer, unless it be by habeas corpus, or some other legal writs; or where the prisoner shall be delivered to the constable or another inferior officer, to be carried to some common jail, or shall be sent by warrant of an Alderman to some common work-house; or shall be removed from one place to another within the same county, in order to his discharge, or trial, in due course of law; or in case of sudden fire or infection, or other necessity; or where the prisoner shall be charged by affidavit with treason or felony, alledged to be done in any of the other United States of America, in which last case he shall be sent thither, in custody, by order of the General Court, or warrant ofJudges thereof, in vacation time, or may be bound by recognizance with sureties before them to appear there, whichsoever shall seem most proper, if the said court or Judges, upon consideration of the matter, shall think he ought to be put upon his trial. Any person as aforesaid may move for, and obtain, his habeas corpus, as well out of the High Court of Chancery, as out of the General Court, and if any Judge of either of the said courts, in the vacation time, upon view of the copy of the warrant of committment, or detainer, or upon affidavit made that such copy was denied as aforesaid, shall refuse any writ of habeas corpus by this act required to be granted, being moved for as aforesaid, such Judge shall be liable to the action of the party grieved.
